Case 1-1/-46615-nhl Doc l/4-1
Bank
America’s Most Convenient Bank® T
BRACHA CAB CORP

DIP CASE 17-46613 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

BRACHA CAB CORP
DIP CASE 17-46613 EDNY

STATEMENT OF ACCOUNT

Filed 04/20/20 Entered 04/20/20 1442718

Page: 1 of 2
Statement Period: Mar 01 202N-Mar 31 2020
Cust Ref #: : t
Primary Account #: ¢

Account..

 

 

 

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 23,230.00 Average Collected Balance 23,644.48
Electronic Deposits 2,200.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 1,065.00 Annual Percentage Yield Earned 0.00%
Electronic Payments 384.00 Days in Period 31
Ending Balance 23,981.00
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
03/16 CCD DEPOSIT, YELLOW DOG LEAS! CASH DISB 2L35/2L36 2,200.00
Subtotal: 2,200.00
Checks Paid No. Checks: 3 break in serial or check p d el ly and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1067 800.00 03/16 1069 175.00
03/17 1068 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096176 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 1960004096 359.00
Subtotal: 384.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 23,230.00 03/17 24,340.00
03/16 24,455.00 03/18 23,981.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone

Bank Deposits FDIC insured | TD Bank, N.A.| Equal Housing Lender (SY

services or connect to www.tdbank.com
Case 1-L1/-40015-nnhl Doc l/4-1L Fileqd 04/20/20 Entered 04/20/20 147427 Lo

 

 

 

 

 

 

 

 

 

Bank
America’s Most Convenient Bank® 7 STATEMENT OF ACCOUNT
RI TRANS CORP Page: 1 of 2
Be 1417-46618 EDNY Statement Period: Mar 01 2020-Mar 31 2020
1281 CARROLL ST pats eri gi
BROOKLYN NY 11213 DMaly: ACCUM E:
Chapter 11 Checking
DABRI TRANS CORP Account #
DIP CASE 17-46618 EDNY
ACCOUNT SUMMARY
Beginning Balance 22,830.00 Average Collected Balance 21,706.16
Electronic Deposits 1,050.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 1,065.00 Annual Percentage Yield Earned 0.00%
Electronic Payments 1,351.00 Days in Period 31
Ending Balance 21,464.00
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
03/31 CCD DEPOSIT, ARTHUR CAB LEAS! ACH PMT 5243093448 1,050.00
Subtotal: 1,050.00
Checks Paid No. Checks: 3 dit break in serial or check p ically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1070 800.00 03/16 1072 175.00
03/17 1071 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096183 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 1288796672 1,326.00
Subtotal: 1,351.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 22,830.00 03/18 20,414.00
03/16 21,855.00 03/31 21,464.00

03/17 21,740.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, N.A, | Equal Housing Lender (Sy

 
Case 1-L1/-40015-nnhi Doc l/4-1 Fileag 04/20/20 Entered 04/20/20 14742716

WD! Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
DOVBER CAB CORP Page: 1 of 2
Statement Period: Mar 01 2020-Mar 31 2020

DIP CASE 17-46614 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Cust Ref #:
Primary Account #:

Chapter 11 Checking

 

 

 

 

 

 

 

 

 

DOVBER CAB CORP Account #
DIP CASE 17-46614 EDNY
ACCOUNT SUMMARY
Beginning Balance 25,430.00 Average Collected Balance 25,821.70
Electronic Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 1,065.00 Annual Percentage Yield Earned 0.00%
Electronic Payments 663.00 Days in Period 31
Ending Balance 26,102.00
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
03/16 CCD DEPOSIT, YELLOW DOG LEAS! CASH DISB 2J71/2J72 2,400.00
Subtotal: 2,400.00
Checks Paid No. Checks: 3 i break in serial seq or check pi d ically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1067 800.00 03/16 1069 175.00
03/17 1068 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096177 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 1906129408 638.00
Subtotal: 663.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 25,430.00 03/17 26,740.00
03/16 26,855.00 03/18 26,102.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC insured | TD Bank, N.A. | Equal Housing Lender (Sy

 
Case 1-1/-40015-nNnNl

DOC 1/4-1

Bank

America's Most Convenient Bank®

FIT TAXI CORP
DIP CASE 17-44620 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

FIT TAXI CORP
DIP CASE 17-44620 EDNY

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Mar 01 2020-Mar 31 2020
Cust Ref #: #

Primary Account #:

Account 4

Filed 04/20/20 Entered 04/20/20 14742716

uw

 

 

ACCOUNT SUMMARY

Beginning Balance 1,696.56 Average Collected Balance 1,260.26
Interest Earned This Period 0.00

Checks Paid 800.00 Interest Paid Year-to-Date 0.00

Electronic Payments 50.00 Annual Percentage Yield Earned 0.00%

Ending Balance 846.56 Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

*Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

 

Checks Paid No. Checks: 4
DATE SERIAL NO. AMOUNT
03/16 1068 800.00
Subtotal: 800.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096179 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 1790228992 25.00
Subtotal: 50.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 1,696.56 03/17 871.56
03/16 896.56 03/18 846.56

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender (Sy
Case 1-1/-40015-NNI

Bank

America’s Most Convenient Bank®

JACKHEL CAB CORP

DIP CASE 17-46646 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

JACKHEL CAB CORP
DIP CASE 17-46646 EDNY

STATEMENT OF ACCOUNT
Page: 1 of 2
Statement Period: Mar 01 2020-Mar 31 2020
Cust Ref #: ##t
Primary Account #:

Account i

Doc L/4-L Filed 04/20/20) Entered 04/20/20 14427196

 

 

ACCOUNT SUMMARY

Beginning Balance 14,185.81 Average Collected Balance 13,615.64
Interest Earned This Period 0.00

Checks Paid 1,065.00 Interest Paid Year-to-Date 0.00

Electronic Payments 50.00 Annual Percentage Yield Earned 0.00%

Ending Balance 13,070.81 Days in Period 31

 

DAILY ACCOUNT ACTIVITY

Checks Paid No. Checks: 3

*Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

 

DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1067 800.00 03/16 1069 175.00
03/17 1068 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096180 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 1930410496 25.00
Subtotal: 50.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 14,185.81 03/17 13,095.81
03/16 13,210.81 03/18 13,070.81

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender e
Case 1-L1/-40015-nnl Doc l/4-1 Filed 04/20/20 Entered 04/20/20 147427 1o

Bank

America’s Most Convenient Bank®

JARUB TRANS CORP

DIP CASE 17-46639 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Mar 01 2020-Mar 31 2020
Cust Ref #: ‘ #
Primary Account #:

 

 

 

 

 

 

 

 

 

JARUB TRANS CORP Account #
DIP CASE 17-46639 EDNY
ACCOUNT SUMMARY
Beginning Balance 18,254.48 Average Collected Balance 19,103.67
Electronic Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 1,065.00 Annual Percentage Yield Earned 0.00%
Electronic Payments 50.00 Days in Period 31
Ending Balance 19,139.48
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
03/10 CCD DEPOSIT, NAPASEI MANAGEME ACH PMT 5244131 061 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 3 i break in serial or check p d ically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1218 800.00 03/16 1220 175.00
03/17 1219 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096181 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 2139597312 25.00
Subtotal: 50.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 18,254.48 03/17 19,164.48
03/10 20,254.48 03/18 19,139.48
03/16 19,279.48

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy
Case 1l-1/-40015-nNhAl Doc Ll/4-L ried 04/20/20 Entered 04/20/20 1442716

Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
LECHAIM CAB CORP Page: 1 of 2
Statement Period: Mar 01 2020-Mar 31 2020

DIP CASE 17-46647 EDNY

 

 

 

 

 

 

 

1281 CARROLL ST Cust Ref #: x
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
LECHAIM CAB CORP Account 4
DIP CASE 17-46647 EDNY
ACCOUNT SUMMARY
Beginning Balance 3,265.57 Average Collected Balance 2,695.40
Interest Earned This Period 0.00
Checks Paid 1,065.00 Interest Paid Year-to-Date 0.00
Electronic Payments 50.00 Annual Percentage Yield Earned 0.00%
Ending Balance 2,150.57 Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1064 800.00 03/16 1066 175.00
03/17 1065 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096178 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 246831616 25.00
Subtotal: 50.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 3,265.57 03/17 2,175.57
03/16 2,290.57 03/18 2,150.57

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, NA. | Equal Housing Lender {Sy

 
Case 1-1/-40019-nnl Doc 1/4-1

Bank

America’s Most Convenient Bank®

MERAB CAB CORP
DIP CASE 17-46619 EDNY
1281 CARROLL ST

Filed 04/20/20 Entered 04/20/20 14742716

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Mar 01 2020-Mar 31 2020
Cust Ref #:

BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

 

 

 

 

 

 

 

 

MERAB CAB CORP Account # “~
DIP CASE 17-46619 EDNY
ACCOUNT SUMMARY
Beginning Balance 23,302.15 Average Collected Balance 22,153.47
Electronic Deposits 1,050.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 1,065.00 Annual Percentage Yield Earned 0.00%
Electronic Payments 1,406.00 Days in Period 31
Ending Balance 21,881.15
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
03/31 CCD DEPOSIT, ARTHUR CAB LEASI ACH PMT 5243093446 1,050.00
Subtotal: 1,050.00
Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1215 800.00 03/16 1218* 175.00
03/17 1216 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096182 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 368871936 1,381.00
Subtotal: 1,406.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 23,302.15 03/18 20,831.15
03/16 22,327.15 03/31 21,881.15

03/17 22,212.15

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender (Sy

 
Case 1-L1/-40015-nnhi Doc l/4-L Filea 04/20/20 Entered 04/20/20 14742716

1D Bank

America's Most Convenient Bank®

NY CANTEEN TAX! CORP
DIP CASE 17-46644 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Mar 01 2020-Mar 31 2020

Cust Ref #:
Primary Account #:

 

 

 

 

 

 

 

 

 

NY CANTEEN TAXI CORP Account *
DIP CASE 17-46644 EDNY
ACCOUNT SUMMARY
Beginning Balance 16,619.17 Average Collected Balance 17,545.65
Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 1,065.00 Annual Percentage Yield Earned 0.00%
Electronic Payments 886.00 Days in Period 31
Ending Balance 16,668.17
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
03/02 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 3 i break in serial or check d i and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO AMOUNT
03/16 1210 800.00 03/16 1212 175.00
03/17 1211 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096189 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 1087027712 861.00
Subtotal: 886.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 16,619.17 03/17 17,529.17
03/02 18,619.17 03/18 16,668.17
03/16 17,644.17

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy
Case 1-L/-40015-nnl Doc l/f4-1L Fileaq 04/20/20 Entered 0420/20 147427 1o

Bank

America's Most Convenient Bank® T STATEMENT OF ACCOUNT
NY ENERGY TAXI CORP Page: 10f2
DIP CASE 17-44645 Statement Period: Mar 01 2020-Mar 31 2020
1281 CARROLL ST Cust Ref #:

BROOKLYN NY 11213

Primary Account #:

Chapter 11 Checking

NY ENERGY TAXI CORP Accounti) ~

DIP CASE 17-44645

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 195.40 Average Collected Balance 172.01
Interest Earned This Period 0.00
Electronic Payments 50.00 Interest Paid Year-to-Date 0.00
Ending Balance 145.40 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE — DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096188 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 2087279104 25.00
Subtotal: 50.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 195.40 03/18 145.40
03/17 170.40

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy
Case 1-L/-40015-nnhi Doc l/f4-1L Fileag 04/20/20 Entered 04/20/20 14742716

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

NY GENESIS TAXI CORP Page: 1 of 2
DIP CASE 17-46617 EDNY Statement Period: Mar 01 2020-Mar 31 2020
Cust Ref #: SRE . t

1281 CARROLL ST

BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

 

 

 

 

 

 

 

 

NY GENESIS TAXI CORP Account #
DIP CASE 17-46617 EDNY
ACCOUNT SUMMARY
Beginning Balance 27,204.55 Average Collected Balance 27,466.64
Electronic Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 1,065.00 Annual Percentage Yield Earned 0.00%
Electronic Payments 950.00 Days in Period 31
Ending Balance 27,589.55
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
03/16 CCD DEPOSIT, YELLOW DOG LEASI CASH DISB 2Y44/2Y45 2,400.00
Subtotal: 2,400.00
Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1071 800.00 03/16 1073 175.00
03/17 1072 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096187 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 820410880 925.00
Subtotal: 950.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 27,204.55 03/17 28,514.55
03/16 28,629.55 03/18 27,589.55

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Lender ea
Case 1-L/-40015-nnhi Doc l/4-1 Fileag 04/20/20 Entered 04/20/20 14742716

Bank

America's Most Convenient Bank® T STATEMENT OF ACCOUNT

NY STANCE TAXI CORP Page: 10f2
DIP CASE 17-46642 EDNY Statement Period: Mar 01 2020-Mar 31 2020
Cust Ref #:

1281 CARROLL STREET

BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

 

 

 

 

 

 

 

 

NY STANCE TAXI CORP Account 4
DIP CASE 17-46642 EDNY
ACCOUNT SUMMARY
Beginning Balance 10,630.00 Average Collected Balance 11,508.22
Deposits 1,600.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 1,065.00 Annual Percentage Yield Earned 0.00%
Electronic Payments 50.00 Days in Period 31
Ending Balance 11,115.00
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
03/03 DEPOSIT 1,600.00
Subtotal: 1,600.00
Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1216 800.00 03/16 1218 175.00
03/17 1217 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096186 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 1224468992 25.00
Subtotal: 50.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 10,630.00 03/17 11,140.00
03/03 12,230.00 03/18 11,115.00

03/16 11,255.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, NA. | Equal Housing Lender a
© 6 Case 1-1L/f-400Lo-nnl DOC 1/4-1 Filed O4ic0/2<0 Entered 04/20/20 144cilo

Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY TINT TAXI CORP Page: 1 of 2
DIP CASE 17-46641 EDNY Statement Period: Mar 01 2020-Mar 31 2020
Cust Ref #:

1281 CARROLL ST

BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

 

 

NY TINT TAXI CORP Account #

DIP CASE 17-46641 EDNY

ACCOUNT SUMMARY

Beginning Balance 5,856.66 Average Collected Balance 5,292.14
. Interest Earned This Period 0.00

Checks Paid 1,065.00 Interest Paid Year-to-Date 0.00

Electronic Payments 50.00 Annual Percentage Yield Earned 0.00%

Ending Balance 4,741.66 Days in Period 31

 

DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 3

 

“Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

 

DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1068 800.00 03/17 1070 175.00
03/17 1069 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096175 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 1176508928 25.00
Subtotal: 50.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 5,856.66 03/17 4,766.66
03/16 5,056.66 03/18 4,741.66

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy
© Case l-1/-40015-nhAl Doc L/4-L Filed O4/20/20 Entered 04/20/20 L4i42i16

 

 

 

 

 

 

 

 

 

Bank
America's Most Convenient Bank® T STATEMENT OF ACCOUNT
Page: 1 of 2
eee. ee EDNY Statement Period: Mar 01 2020-Mar 31 2020
Cust Ref #:
1281 CARROLL ST ‘ e
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
SOMYASH TAXI INC Account #
DIP CASE 17-46640 EDNY
ACCOUNT SUMMARY
Beginning Balance 17,742.57 Average Collected Balance 18,628.18
Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 1,065.00 Annual Percentage Yield Earned 0.00%
Electronic Payments 989.00 Days in Period 31
Ending Balance 17,688.57
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
03/02 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 3 di break in serial seq or check pi d ically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1062 800.00 03/17 1064 175.00
03/17 1063 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096185 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 313620992 964.00
Subtotal: 989.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 17,742.57 03/17 18,652.57
03/02 19,742.57 03/18 17,688.57

03/16 18,942.57

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (SY

 
Case 1-1/-40015-nhnl Doc l/4-L Filed 04/20/20 Entered 04/20/20 1442716

Bank

America’s Most Convenient Bank® 7 STATEMENT OF ACCOUNT

TAMAR CAB CORP Page: 1 0f 2
DIP CASE 17-46616 EDNY Statement Period: Mar 01 2020-Mar 31 2020
Cust Ref #:

1281 CARROLL ST

BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

 

 

 

 

 

 

 

 

TAMAR CAB CORP Accounti .--
DIP CASE 17-46616 EDNY
ACCOUNT SUMMARY
Beginning Balance 23,304.20 Average Collected Balance 22,159.81
Electronic Deposits 1,050.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 1,065.00 Annual Percentage Yield Earned 0.00%
Electronic Payments 1,409.00 Days in Period 31
Ending Balance 21,880.20
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
03/31 CCD DEPOSIT, ARTHUR CAB LEASI ACH PMT 5243093450 1,050.00
Subtotal: 1,050.00
Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
03/16 1068 800.00 03/17 1070 175.00
03/17 1069 90.00
Subtotal: 1,065.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
03/17 CCD DEBIT, NYS DTF CT TAX PAYMNT 000000054096184 25.00
03/18 CCD DEBIT, NYC DEPT OF FINA TAXPAYMENT 661846528 1,384.00
Subtotal: 1,409.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
02/29 23,304.20 03/18 20,830.20
03/16 22,504.20 03/31 21,880.20

03/17 22,214.20

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender @

 
